
	
		II
		110th CONGRESS
		1st Session
		S. 1125
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 17, 2007
			Mr. Lott (for himself,
			 Mr. Conrad, Mr.
			 Smith, Mr. Cochran,
			 Mr. Nelson of Nebraska,
			 Mr. Graham, Mr.
			 Isakson, Mr. Stevens,
			 Mr. Hagel, Ms.
			 Landrieu, and Mr. Crapo)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide incentives to encourage investment in the expansion of freight rail
		  infrastructure capacity and to enhance modal tax equity.
	
	
		1.Short titleThis Act may be cited as the
			 Freight Rail Infrastructure Capacity
			 Expansion Act of 2007.
		2.Credit for freight rail infrastructure
			 capacity expansion property
			(a)In generalSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to business-related
			 credits) is amended by adding at the end the following new section:
				
					45O.Freight rail capacity expansion
				credit
						(a)General ruleFor purposes of section 38, the freight
				rail capacity expansion credit determined under this section for the taxable
				year is an amount equal to 25 percent of the cost of the following property
				placed in service during the taxable year:
							(1)New qualified freight rail infrastructure
				property.
							(2)New qualified locomotive property.
							(b)New qualified freight rail infrastructure
				propertyFor purposes of this
				section—
							(1)In generalThe term new qualified freight rail
				infrastructure property means qualified freight rail infrastructure
				property—
								(A)the construction or erection of which is
				completed by the taxpayer after the date of the enactment of this section,
				or
								(B)which is acquired by the taxpayer after
				such date, but only if the original use of such property commences with the
				taxpayer.
								(2)Exception for property replacing property
				at existing locationThe term
				new qualified freight rail infrastructure property does not
				include property which is replacing existing property if the property is
				located at the site of the existing property. The preceding sentence shall not
				apply to the replacement or expansion of a bridge or tunnel to allow for
				additional clearance, track, or other capacity enhancement where such
				clearance, track, or other capacity enhancement did not previously
				exist.
							(3)Qualified freight rail infrastructure
				property
								(A)In generalThe term qualified freight rail
				infrastructure property means property used in the movement of freight
				by rail—
									(i)the cost of which is chargeable to capital
				account (determined without regard to section 179F), and
									(ii)which constitutes—
										(I)railroad grading or tunnel bore (as defined
				in section 168(e)(4)),
										(II)tunnels or subways,
										(III)track, including ties, rails, ballast, or
				other track material,
										(IV)bridges, trestles, culverts, or other
				elevated or submerged structures,
										(V)terminals, yards, roadway buildings, fuel
				stations, or railroad wharves or docks, including fixtures attached thereto,
				and equipment used exclusively therein,
										(VI)railroad signal, communication, or other
				operating systems, including components of such systems that must be installed
				on locomotives or other rolling stock, or
										(VII)intermodal transfer or transload facilities
				or terminals, including fixtures attached thereto, and equipment used
				exclusively therein.
										(B)ExclusionsThe term qualified freight rail
				infrastructure property shall not include—
									(i)land,
									(ii)rolling stock, including locomotives,
				or
									(iii)property used predominantly outside the
				United States, except that this subparagraph shall not apply to any property
				described in section 168(g)(4).
									(c)New qualified locomotive
				propertyFor purposes of this
				section—
							(1)In generalThe term new qualified locomotive
				property means qualified locomotive property which is acquired by the
				taxpayer after the date of the enactment of this section, but only if the
				original use of such property commences with the taxpayer.
							(2)Qualified locomotive propertyThe term qualified locomotive
				property means a locomotive which—
								(A)is owned by, or leased to, a taxpayer which
				meets the capacity expansion requirement of paragraph (3) for the taxable year
				in which the locomotive is placed in service, and
								(B)meets the Environmental Protection Agency's
				emission standards for locomotives and locomotive engines (as in effect on
				December 31, 2006).
								(3)Capacity expansion requirement
								(A)In generalA taxpayer meets the requirements of this
				paragraph with respect to any locomotive only if, on the last day of the
				taxable year in which such locomotive is placed in service, the total
				horsepower of all locomotives owned by, or leased to, the taxpayer exceeds the
				total horsepower of all locomotives owned by, or leased to, the taxpayer on the
				last day of the preceding taxable year. A determination under this paragraph
				shall be made pursuant to such reports as the Secretary, in consultation with
				the Surface Transportation Board, may prescribe.
								(B)Special rule for the leasing of
				locomotivesIn the case of
				the leasing of locomotives, total horsepower under subparagraph (A) shall be
				determined with respect to all locomotives owned by, or leased to, the
				lessee.
								(d)Other definitions and special
				rules
							(1)DefinitionsFor purposes of this section—
								(A)Railroad signal, communication, or other
				operating systemThe term
				railroad signal, communication, or other operating system means an
				appliance, method, device, or system (including hardware and software) which is
				used to operate a railroad or to improve safety or capacity of railroad
				operations, including a signal, an interlocker, an automatic train stop, or a
				train control or cab-signal device.
								(B)Intermodal transfer or transload facility
				or terminalThe term
				intermodal transfer or transload facility or terminal means a
				facility or terminal primarily utilized in the transfer of freight between rail
				and any other mode of transportation.
								(2)Coordination with other
				creditsThe cost of any
				property taken into account in determining the credit under this section may
				not be taken into account in determining a credit under any other provision of
				this title.
							(3)Basis adjustmentIf a credit is determined under this
				section with respect to the cost of any qualified freight rail infrastructure
				property or qualified locomotive property, the basis of such property shall be
				reduced by the amount of the credit so determined.
							(4)Sale-leasebacksIf qualified freight rail infrastructure
				property or qualified locomotive property is—
								(A)originally placed in service by a person
				after the date of enactment of this section, and
								(B)sold and leased back by such person within
				3 months after the property is originally placed in service (or, in the case of
				multiple units of property subject to the same lease, within 3 months after the
				date the final unit is placed in service, so long as the period between the
				time the first unit is placed in service and the time the last unit is placed
				in service does not exceed 12 months),
								such property shall be treated as
				originally placed in service not earlier than the date on which such property
				is used under the lease referred to in subparagraph (B).(5)RecaptureThe benefit of any credit allowable under
				subsection (a) shall, under regulations prescribed by the Secretary, be
				recaptured with respect to any new qualified locomotive property that is sold
				or otherwise disposed of by the taxpayer during the 5-year period beginning on
				the date on which such property is originally placed in service. The preceding
				sentence shall not apply to property that is sold by and subsequently leased
				back to the taxpayer under paragraph (4).
							(e)TerminationThis section shall not apply to any
				property placed in service after December 31,
				2012.
						.
			(b)Credit allowed as business
			 creditSection 38(b) of the
			 Internal Revenue Code of 1986 (relating to current year business credit) is
			 amended by striking plus at the end of paragraph (30), by
			 striking the period at the end of paragraph (31) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(32)the freight rail capacity expansion credit
				determined under section
				45O.
					.
			(c)Coordination with section 55Section 38(c)(4)(B) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of clause
			 (i), by striking the period at the end of clause (ii)(II) and inserting
			 , and, and by adding at the end the following new clause:
				
					(iii)for taxable years beginning after the date
				of the enactment of this clause, the credit determined under section
				45O.
					.
			(d)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after the item relating to section 45N the following new
			 item:
				
					
						Sec. 45O. Freight rail capacity expansion
				credit.
					
					.
			3.Expensing of freight rail infrastructure
			 property
			(a)In generalPart VI of subchapter B of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to itemized deductions for individuals
			 and corporations) is amended by inserting after section 179E the following new
			 section:
				
					179F.Election to expense qualified freight rail
				infrastructure property
						(a)Allowance of deduction
							(1)In generalA taxpayer may elect to treat any amount
				paid or incurred for the acquisition, construction, or erection of qualified
				freight rail infrastructure property (as defined in section 45O(b)(3)) as an
				amount not chargeable to capital account. Any amount so treated shall be
				allowed as a deduction for the taxable year in which such property was placed
				in service.
							(2)Coordination with creditThe amount to which the election under
				paragraph (1) applies with respect to any property shall be reduced by an
				amount equal to the amount of any reduction in the basis of the property under
				section 45O(d)(3).
							(b)ElectionAn election under subsection (a) shall be
				made, with respect to each class of property for each taxable year, at such
				time and in such manner as the Secretary may prescribe by regulation. If a
				taxpayer makes such an election with respect to any class of property for any
				taxable year, the election shall apply to all qualified freight rail
				infrastructure property in such class placed in service during such taxable
				year. An election under this section shall not affect the character of any
				property for the purposes of section 45O.
						(c)Deduction allowed in computing minimum
				taxFor purposes of
				determining alternative minimum taxable income under section 55, the deduction
				under subsection (a) for qualified freight rail infrastructure property shall
				be determined under this section without regard to any adjustment under section
				56.
						(d)TerminationThis section shall not apply to any
				property placed in service after December 31,
				2012.
						.
			(b)Deduction for capital
			 expendituresSection
			 263(a)(1) of the Internal Revenue Code of 1986 (relating to capital
			 expenditures) is amended by striking or at the end of
			 subparagraph (K), by striking the period at the end of subparagraph (L) and
			 inserting , or and by adding at the end the following new
			 subparagraph:
				
					(M)expenditures for which a deduction is
				allowed under section
				179F.
					.
			(c)Technical and clerical amendments
				(1)Section 312(k)(3)(B) of the Internal
			 Revenue Code of 1986 is amended by striking or 179E each place
			 it appears in the text or heading thereof and inserting 179E, or
			 179F.
				(2)Paragraphs (2)(C) and (3)(C) of section
			 1245(a) of such Code are each amended by inserting 179F, after
			 179E,.
				(3)The table of sections for part VI of
			 subchapter B of chapter 1 of such Code is amended by inserting after the item
			 relating to section 179E the following new item:
					
						
							Sec. 179F. Election to expense qualified freight rail
				infrastructure
				property.
						
						.
				4.Effective
			 dateThe amendments made by
			 sections 2 and 3 shall apply to property placed in service after December 31,
			 2007.
		
